Citation Nr: 0603928	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  01-08 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tinea versicolor, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 2004 the veteran's representative, on behalf of 
the veteran, submitted a motion to advance the veteran's case 
on the docket.  For good cause shown, namely the veteran's 
advanced age, the motion for advancement on the docket was 
granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).  

The veteran's case was remanded to the RO for additional 
development in January 2005.  The case is again before the 
Board for appellate review.


FINDINGS OF FACT

The veteran's tinea versicolor is manifested by thickened 
skin with areas of moderate excoriation, deep pigmentation, 
thickening, vesicles, and flaking; the amount of exposed area 
involved is 9 percent and the amount of total body area 
involved is less than 28 percent.  The veteran has never used 
any systemic or immunosuppressive drugs; he has not had 
systemic or nervous manifestations; his disability is not 
exceptionally repugnant.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for tinea 
versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7899-
7806 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7820-7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from October 1942 to 
December 1945.  The veteran was originally granted service 
connection for tinea versicolor in September 1971, effective 
from August 25, 1970.  The veteran's disability evaluation 
was increased to 30 percent by way of an October 1972 rating 
decision, effective from July 6, 1972.  

The veteran submitted a claim for an increased rating in 
April 1998.  The veteran contends that he is entitled to an 
evaluation in excess of 30 percent.  

Associated with the claims file are VA outpatient treatment 
reports dated from July 1997 to March 2004.  In December 
1997, the veteran complained of dry flaky skin on his scalp.  
He requested hydrocortisone for his head and for keratoses of 
the skin.  In March 1999, the veteran was seen for lesions on 
his scalp and legs and itching on his legs.  In September 
1999, the veteran was noted to have several brown and black 
papules and plaques on his truck and several erythematous 
scaly plaques and papules on the top of his head.  In January 
2000, the veteran was seen for a keratotic lesion of the 
right hand.  An excision was recommended.  The lesion was 
removed in February 2000 and pathologically demonstrated 
squamous cell carcinoma.  In April 2000, the veteran was 
noted to have scaly plaques on his scalp and arms and 
multiple brown areas.  The veteran was seen for a skin check 
of lesions on his arms, back, left ankle, and behind his left 
ear in August 2000.  He was noted to have multiple ill-
defined papules on his scalp and forearms.  The veteran also 
requested hydrocortisone in August 2000 for his skin and 
scalp.  In April 2003, the veteran was noted to have multiple 
1-centimeter (cm.) to 3.5-cm tan to brown warty plaques.  His 
scalp was noted to have several brown scaly plaques which 
were noted to be consistent with actinic keratoses.  In 
August 2003, the veteran was seen for complaints of growths 
over his arms and trunk.  He was noted to have 0.5-cm to 1-cm 
erythemous, scaly, thin papules over the scalp, ears, face, 
neck, chest, and back.  Both arms were otherwise noted to be 
clear.  The veteran requested hydrocortisone for his skin 
disability in October 2003.  In November 2003, the veteran 
was seen for complaints of itchy areas under his arms, on his 
waist, near his groin, and on his chest.  The examiner noted 
that the veteran's tinea rash was controlled with 
hydrocortisone.  

The veteran was last afforded a VA examination in June 2005.  
The veteran reported that he treats his skin disability with 
topical hydrocortisone which he has done for the past twenty 
years.  His primary symptom is that of severe itching.  He 
reported that he has never taken oral immunosuppressive 
medications.  The veteran reported that his skin eruption is 
worse with hot weather, sweating or wearing wool clothes.  
Physical examination revealed that the skin on the anterior 
surface of the veteran's thighs was thickened.  There were 
scattered areas of vesicles.  The skin surface was somewhat 
leathery and had a rough feeling to it.  There were areas of 
excoriation where the veteran had scratched his anterior 
thighs.  The lower abdominal wall showed scattered areas of 
prior involvement which had become deeply pigmented and 
turned white.  There was thickening and wrinkling vesicle 
involvement of both anterior axillae.  The involvement of the 
arms showed multiple areas of vesicles, flaking, thickening, 
and areas of excoriation about both upper arms.  There was 
extensive vesicle formation in both antecubital fossa in 
varying degrees of degeneration.  There was no current 
involvement of the face, neck, or posterior chest.  The 
examiner diagnosed the veteran with tinea versicolor of the 
anterior chest, arms, and anterior thighs.  The examiner 
concluded that the amount of exposed area involved was 9 
percent and the amount of total body area involved was less 
than 28 percent.  He said the veteran never used systemic 
therapy or immunosuppressive drugs.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

The veteran's tinea versicolor has been rated pursuant to 
Diagnostic Code 7899-7806.  Diagnostic Code 7899 represents 
an unlisted disability requiring rating by analogy to one of 
the disorders listed under 38 C.F.R. § 4.118.  See 38 C.F.R. 
§ 4.27 (2005).  Separate diagnostic codes identify the 
various disabilities.  Pertinent regulations do not require 
that all cases show all the findings specified by the Rating 
Schedule, but that findings sufficiently characteristic to 
identify the disease and the resulting disability and above 
all, coordination of rating with impairment of function will 
be expected in all cases. 38 C.F.R. § 4.21 (2005).

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected tinea versicolor.  (The RO issued 
a statement of the case (SOC) in December 2003 that addressed 
both the old and the new regulations.)  

Prior to August 30, 2002, Diagnostic Code 7806 provided a 30 
percent rating for exudation or itching, constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
was for application where the evidence demonstrates 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

The amended criteria for Diagnostic Code 7806 provides for a 
30 percent rating when the condition covers 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A maximum rating of 60 percent is assigned 
when the condition covers more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

The evidence from the VA outpatient treatment reports and the 
June 2005 VA examination conducted does not demonstrate that 
the veteran suffers from ulceration or extensive exfoliation 
or crusting.  Further, there is no evidence of systemic or 
nervous manifestations, or that the veteran's skin disability 
was exceptionally repugnant to warrant a 50 percent rating 
under the prior regulations.  (Additionally, it was noted 
throughout that the veteran has experienced other skin 
problems such as actinic keratoses for which he is not 
service connected, and which appear on exposed areas such as 
his scalp and hand.  Most recently, a 2005 VA examiner made 
it clear that the tinea versicolor did not affect the head or 
face and therefore would not be considered a reason for 
concluding that the skin disability is repugnant in the 
workplace.)

The evidence of record does not support an increased rating 
under the amended regulations.  The veteran's disability is 
limited to less than 28 percent of his total body.  As of the 
June 2005 examination the active area involved was limited to 
the anterior chest, arms, and anterior thighs.  The examiner 
noted that the amount of exposed area involved was 9 percent.  
There is no indication that the veteran has a surface area of 
more than 40 percent involved, even when exposed areas are 
considered.  Further, there is no evidence to show that the 
veteran has used systemic therapy, such as corticosteroids, 
or other immunosuppressive drugs to treat his tinea 
versicolor.  

In reviewing all of the evidence of record, the Board finds 
that an increased rating for the veteran's tinea versicolor 
is not warranted under either the prior or amended 
regulations.  The veteran's claim for an increased rating is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for the veteran's tinea versicolor.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran was advised that the rating criteria had been 
amended when the RO issued a statement of the case (SOC) in 
December 2003. 

The veteran's case was remanded in January 2005 for the 
purpose of obtaining a VA examination.  

The RO notified the veteran of the evidence/information 
required to substantiate his claim in February 2005.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened.  He was advised to 
submit recent medical records.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or the appellant's response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran was 
afforded a VA examination during the pendency of his appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support his claim for an increased 
rating.  The Board is not aware of any such evidence.


ORDER

Entitlement to an increased rating for tinea versicolor is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


